Citation Nr: 0902672	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  04-24 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
chronic cervical strain, on appeal from an initial grant of 
service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active military duty in the US Air 
Force from September 1982 to May 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  The rating decision granted service 
connection for chronic cervical strain and a noncompensable 
rating was assigned.  The veteran appealed that decision, 
claiming that his condition should be rated higher.  
Following a medical examination of the neck, the RO granted a 
10 percent rating via a decision that was issued in June 
2003.  The veteran continued his appeal and in January 2005, 
the disability rating was increased to 20 percent, effective 
from the date that service connection was granted.  Despite 
the increases in the rating, the veteran still asserts that 
his cervical segment of the spine condition is under 
evaluated, and as such, he is asking for a disability rating 
in excess of 20 percent.

The veteran then provided testimony before the undersigned 
Veterans Law Judge (ALJ) in August 2007 at the Chicago, 
Illinois, RO.  A transcript of that hearing was produced and 
a copy has been included in the claims folder for review.

For clarification purposes, during the pendency of this 
appeal, the veteran relocated to Illinois.  As such, the 
Chicago RO now has jurisdiction over the claim.  
Additionally, when this claim originally came before the 
Board, there were seven issues on appeal.  The Board then 
issued a Decision/Remand in April 2008.  The issues remanded 
included the one on the front page of this action and 
entitlement to service connection for a digestive disorder.  
Service connection was subsequently granted for a digestive 
disorder; as such, the only remaining issue on appeal is that 
of whether the evidence supports the veteran's claim for an 
increased rating for a neck disorder.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's service-connected neck disability is 
manifested by complaints of pain and limitation of motion; 
there is objective evidence showing consistent restrictions 
in the range of motion of the cervical segment of the spine, 
along with clinical evidence of minimal radiculopathy and 
occasional muscle spasms.

3.  However, that same evidence does not show favorable or 
unfavorable ankylosis of the cervical segment of the spine.

4.  The medical evidence does not show pronounced or severe 
neurological symptoms, and that same evidence does not 
suggest that the veteran has been prescribed bed rest for 
periods of four weeks or longer.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
criteria for a 40 percent evaluation for cervical disc 
disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1-4.14, 4.104, 
Diagnostic Code 5293 (2002) and Diagnostic Code 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the AOJ has substantially satisfied the 
duties to notify and assist as required by the VCAA.  To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with the issue given the favorable nature of the 
Board's decision with regard to the issue of entitlement to 
an increased evaluation.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2008).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2008) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2008) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2008) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, hereinafter the Court, has 
held that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2008).  With respect to the issue before the 
Board, the appeal does stem from the veteran's disagreement 
with an evaluation assigned in connection with the original 
grant of service connection, and the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2008).

While in service, the veteran suffered from repeated strains 
of the neck.  Following service, the veteran submitted a 
claim for benefits claiming that he suffered from pain, 
restriction of motion, and occasional tingling in the hands.  
He reported that he took over-the-counter medications to help 
relieve the pain and he used stretching exercises to increase 
the neck's range of motion.  The RO reviewed the veteran's 
service medical records and then issued a rating action in 
October 2002.  In that action, the RO service-connected the 
veteran's claimed neck disability.  It characterized the 
disability as the following:  chronic cervical strain.  A 
noncompensable rating was assigned.  

Following that action, the veteran underwent a VA examination 
of the spine in December 2002.  Prior to the exam, the 
veteran complained of pain, tingling in his upper 
extremities, and limitation of motion.  The examiner, in 
reviewing the veteran's medical records, noted that there was 
disc involvement at C4-C5 through C6-C7.  However, herniation 
of the discs was not noted.  When examined, the doctor 
reported muscle tightness and tenderness of the neck.  
Muscular strength was found to be "normal" and no specific 
sensory deficits were present.  Range of motion studies found 
that range of motion of the neck with anterior flexion was to 
30 degrees, posterior extension was to 30 degrees, lateral 
bending to the left was 38 degrees, and lateral bending to 
the right was 28 degrees.  Rotation to the left was reported 
as 52 degrees and to the right, 48 degrees.  

The results were forwarded to the RO which, in turn, assigned 
a 10 percent disability rating.  

Another exam was accomplished in November 2004.  It was noted 
that the veteran was taking medications for pain management.  
With respect to the physical findings, they were very similar 
to the previous examination results.  It is noted, however, 
that the veteran's range of motion studies indicated that 
more restrictions in the degrees of motion than previously 
found.  

A third orthopedic examination was performed in October 2006.  
Prior to the exam, the veteran complained, again, of pain and 
restriction of movement of the neck.  The exam results were 
as follows:

	. . . paraspinous muscles are 
tender.  There is a mild decrease in the 
normal lordotic curve.  Range of motion 
reveals flexion is 30 degrees, extension 
30 degrees, and rotation 55 degrees to 
the right and 55 degrees to the left.  
Lateral flexion is 40 degrees to the 
right and 40 degrees to the left.  Motor 
strength of the upper extremities is 5/5.  
Reflexes are 2+ bilaterally.  Compression 
of the neck produced a delayed response 
of shoulder discomfort.  X-rays of the 
neck show a good alignment with mild 
degenerative spondylosis with 
unconvertible hypertrophy.  There is 
narrowing bilaterally of the neural 
formamen at C3-4, C4-5, and C5-6.  The 
MR(I) shows posterior disk osteophytes at 
C4-5 through C6-7 with right paracentral 
component on C6-7 level.  

A final examination was performed in July 2008.  As in the 
past, the veteran again complained of pain, restriction in 
the range of motion of the neck, and occasional tingling 
extending into his arms.  He further reported that he took 
medications for pain management.  When examined, the doctor 
reported that while the veteran had range of motion of the 
neck, the veteran kept his neck very stiff when conversing.  
Tenderness was noted along with tightness of the neck and 
trapezes muscles.  Pain was observed when range of motion 
studies was accomplished.  It was reported that the veteran 
did have radiculopathy although it was unclear whether the 
radiculopathy was caused solely by the neck injury or was 
produced in conjunction with the neck injury and carpal 
tunnel syndrome.  

In conjunction with his claim for benefits, the veteran's 
private and VA medical treatment records have been obtained 
and included in the claims folder for review.  These records 
show treatment from 1999 to the present.  They indicate that 
over the years, the veteran has undergone physical therapy 
and injection therapy for his neck condition.  They further 
corroborate the veteran's assertions (made during his hearing 
before the Board) that he has sought repeated treatment for 
the condition.  They do not, however, show that the veteran 
has been incapacitated as a result of the disability.  Nor do 
they suggest that the veteran has been prescribed bed rest 
for treatment of the disability.  While the various 
treatments have provided immediate relief, none of the 
procedures appears to have produced long-term pain relief.

Finally, to support his claim, the veteran provided testimony 
before the undersigned Veterans Law Judge (VLJ).  During that 
hearing, the veteran described the limitations produced by 
his neck injury.  He further stated that his disability 
produced near-continuous pain, limitation of movement of the 
neck, and neuropathy running into his upper extremities.  He 
did however admit that he was still able to work but that his 
quality of life had diminished considerably.

The veteran's disability has been assigned a 20 percent 
disability evaluation in accordance with the rating criteria 
found at 38 C.F.R. Part 4, Diagnostic Code 5237 (2008).  
Besides being able to rate the veteran's disability under 
this diagnostic code, it is also possible that his neck 
disorder may be rated under any one of a number of diagnostic 
codes if the disability exhibits the appropriate 
manifestations and symptoms associated with that code.  These 
codes include 38 C.F.R. Part 4, Diagnostic Codes 5285, 5286, 
5287, and 5290 (2002), along with Diagnostic Codes 5235 
through 5243.

Diagnostic Code 5285 - Vertebra, fracture 
of, residuals:

With cord involvement, bedridden, or 
requiring long leg braces 
							100 
Without cord involvement; abnormal 
mobility requiring neck brace (jury mast) 
							60

In other cases rate in accordance with 
definite limited motion or muscle spasms, 
adding 10 percent for demonstrable 
deformity of vertebral body.

Diagnostic Code 5286 - Spine, complete 
bony fixation (ankylosis) of:

Unfavorable angle, with marked deformity 
and involvement of major joints (Marie- 
Strumpell type) or without other joint 
involvement (Bechterew type) 
							100 
Favorable angle					60

Diagnostic Code 5287 - Spine, ankylosis 
of, cervical:

Unfavorable 					
	40 
Favorable 						30

Diagnostic Code 5290 - Spine, limitation 
of motion of, cervical:

Severe 						30 
Moderate						20 
Slight 						
	10

Diagnostic Code 5293 - Intervertebral 
disc syndrome

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief			60 

Severe; recurring attacks, with 
intermittent relief 
        40 
Moderate; recurring attacks 		
	20 
Mild							10 
Postoperative, cured					0

The application of the words "slight," "mild," 
"moderate," "severe" and "pronounced" have not been 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the VA must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. § 4.6 (2008).  In evaluating the veteran's 
musculoskeletal impairments, the Board is cognizant of its 
responsibilities under the Rating Schedule.  38 C.F.R. § 4.71 
et seq. (2008).  In a precedent opinion, the VA General 
Counsel has held that disabilities rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, involved limitation of motion, 
which warranted consideration based on functional loss due to 
pain on use or due to flare-ups under 38 C.F.R. §§ 4.40 and 
4.45.  VAOPGCPREC 36-97.

Ankylosis is the "immobility and consolidation of a joint 
due to disease, injury, or surgical procedure."  Colayong v. 
West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY (28TH Ed. 1994) at 86.).

In evaluating increased rating claims, the Board will also 
consider the provisions of 38 C.F.R. §§ 4.40, 4.45 (2008).  
Under 38 C.F.R. § 4.40 (2008), functional loss or weakness 
due to pain supported by adequate pathology and evidenced by 
the visible behavior of the appellant is deemed a serious 
disability.  In the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
The Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2008), should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

During the pendency of the veteran's appeal, there have been 
changes to the criteria governing the evaluation of spine 
disabilities.  The VA issued revised regulations concerning 
the sections of the VA Rating Schedule that deal with 
intervertebral disc syndrome.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  And VA further revised the rating 
criteria to provide a new General Rating Formula for Diseases 
and Injuries of the Spine. See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  The appellant has been made aware of 
these new regulations via the Supplemental Statement of the 
Case (SSOC) that was issued in April 2005.  In that SSOC, the 
veteran was given notice of both of the old and new rating 
criteria.  A copy of the SSOC was also provided to the 
veteran's accredited representative.

Under the new criteria, Diagnostic Codes 5235 through 5243 
contemplate, respectively, vertebral fracture or dislocation, 
sacroiliac injury and weakness, lumbosacral or cervical 
strain, spinal stenosis, spondylolisthesis or segmental 
instability, ankylosing spondylitis, spinal fusion, 
degenerative arthritis of the spine, and intervertebral disc 
syndrome.  38 C.F.R. Part 4 (2008).  All diagnostic codes 
(except where 5243, intervertebral disc syndrome, is 
evaluated under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes) are evaluated 
under the following criteria.

The veteran is now rated at 20 percent.  To warrant a 30 
percent rating, the medical evidence would have to show 
forward flexion of the cervical spine to 15 degrees or less 
or favorable ankylosis of the entire cervical spine.  A 40 
percent rating is assigned where there is unfavorable 
ankylosis of the entire cervical spine.  A 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.  [The rest of the rating criteria are 
inapplicable as they pertain to rating thoracolumbar spine 
disorders.]

Normal forward flexion of the cervical segment of the spine 
is zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees.  See Note 2, 
General Rating Formula for Disease and Injuries of the Spine, 
38 C.F.R. § 4.71a (2008).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003) ("[S]tatutes or regulations liberalizing the criteria 
for entitlement to compensation . . . may be applied to 
pending claims because their effect would be limited to 
matters of prospective benefits."); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part 
by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002 & Supp. 2006) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found but shall not be 
earlier than the effective date of the Act or administrative 
issue).  For any date prior to September 26, 2003, VA cannot 
apply the revised regulations.

The revised criteria further provides that intervertebral 
disc syndrome (preoperatively or postoperatively) will be 
rated either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 (2008) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

As reported above, the veteran's medical treatment records 
have been obtained and included in the claims folder for 
review.  These records stem from 1999 to the present.  These 
records do show repeated treatment and complaints involving 
the neck.  Nevertheless, none of the records, or the 
statements provided by the veteran, suggest or insinuate that 
he has been prescribed bed rest for any period of time for 
treatment of his cervical spine.  He has not been bedridden 
solely as a result of his service-connected neck disorder.  
Although he may choose to intermittently rest due to the 
pain, that does not satisfy the regulatory definition of 
incapacitating episodes.  Therefore, a higher rating cannot 
be granted from 2003 to the present under Diagnostic Code 
5243.

Notwithstanding the above, under the old criteria found at 38 
C.F.R. Part 4, Diagnostic Code 5293 (2002), the veteran does 
meet the criteria for the assignment of a 40 percent rating, 
but no more.  The veteran has exhibited occasional muscle 
spasms and tenderness, pain on motion, and radiation to the 
upper extremities.  He has been diagnosed as having 
occasional radiculopathy.  This is sufficient to meet the 
definition of severe disc disease.  Based on the frequency of 
the veteran's medical treatment and the recurrent need for 
pain relief such as nerve blocks, TENS units, etc., it can 
reasonably be concluded that he has had only intermittent 
relief from his symptoms.

The Board does not find, however, that his disability was 
analogous to pronounced disc disease for the following 
reasons.  First, despite his complaints, his neurological 
symptoms have not progressed to the point that they have 
interfered in any way with his functional abilities that 
could reasonably be called "pronounced."  In fact, his 
complaints are primarily subjective in nature.  He complains 
of the radiating pain, tingling, and numbness.  However, 
nerve testing has not shown objective evidence of 
radiculopathy, and neurological examinations for reflexes, 
grip strength, and sensation have shown no deficit.  There is 
no atrophy of the upper extremities, indicating that despite 
the veteran's pain and other complaints, he remains able to 
use his upper extremities in a relatively normal fashion.  In 
light of the mostly subjective neurological complaints, with 
such little medical evidence that the disc disease has 
progressed to the point that it is objectively interfering 
with his neurological functioning beyond very slightly, the 
severity of his disability cannot be classified as 
pronounced.

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
various examination results, along with the information 
provided by the veteran, attest to the severity of his spinal 
condition.  They do suggest that the veteran's condition is 
presently under evaluated.  The veteran does experience pain 
and tenderness in the neck; the discs of the cervical spine 
are affected; slight radiculopathy of the upper extremities 
has been diagnosed; and, the veteran's ability to perform the 
tasks of daily living have been affected through the 
veteran's use of medications.  Thus a 40 percent rating, but 
no more, under the oldest version of the rating criteria for 
application, is warranted.

As noted above, the revised criteria also provide the option 
of rating intervertebral disc syndrome by combining under 38 
C.F.R. § 4.25 (2008) separate evaluations of its chronic 
orthopedic and neurologic manifestations if that results in 
the higher evaluation.  In this case, since a 40 percent 
rating can be assigned under the old version of Diagnostic 
Code 5293, this means, in essence, that the separate 
orthopedic and neurological ratings would have to be higher 
than 40 percent.

The orthopedic rating criteria are given above.  Using the 
range of motion findings in the medical evidence, only a 20 
percent rating could be assigned.  There is no medical 
evidence of ankylosis or of forward flexion to 15 degrees or 
less.

As for the neurological rating, there are potentially several 
applicable codes.  Diagnostic Code 8510 pertains to 
impairment of the upper radicular group (the fifth and sixth 
cervicals); Diagnostic Code 8511 pertains to impairment of 
the middle radicular group; Diagnostic Code 8512 pertains to 
impairment of the lower radicular group; and Diagnostic Code 
8513 pertains to impairment of all radicular groups.  38 
C.F.R. Part 4 (2002) and (2008).  Regardless of which code 
were to be applied to the veteran's situation, a 20 percent 
rating is available for mild incomplete paralysis of the 
minor extremity, and a 30 percent rating is available for 
moderate incomplete paralysis of the minor extremity.  In any 
event, not even a mild rating could be assigned considering 
the lack of medical findings in the veteran's case.  As 
discussed more fully above, the veteran's neurological 
complaints are mostly subjective, with little objective 
confirmation, and that confirmation is intermittent and very 
mild, at best.  Considering such little showing of impairment 
over the long period of this appeal, the Board would be hard-
pressed to consider that sufficient to award a 20 percent 
rating when there is no atrophy, no appreciable loss of 
strength, and no nerve testing showing radiculopathy.

Therefore, considering assigning separate orthopedic and 
neurological ratings would not be of benefit to the veteran.  
It is more benefit to him to assign the single 40 percent 
rating under the old Diagnostic Code 5293.  38 C.F.R. Part 4 
(2002).  

Because favorable or unfavorable ankylosis of the cervical 
segment of the spine has not been diagnosed, Diagnostic Codes 
5287 and 5240 are not for application.  38 C.F.R. Part 4 
(2002) and (2008).  Since the veteran has not been diagnosed 
as having favorable ankylosis of the spine, or fusion of all 
of the cervical segments, then Diagnostic Codes 5286, 5287, 
and 5241 are also not for application.  Id. Additionally, 
because the veteran has not fractured his vertebra, 
Diagnostic Codes 5285 and 5235 are not for application.  38 
C.F.R. Part 4 (2002) and (2008).

It is therefore the Board's decision that symptomatology and 
other evidence indicative of severe disc or cervical spine 
condition has been presented.  Thus, under the old rating 
criteria, in effect prior to September 22, 2002, a disability 
evaluation of 40 percent, but no higher, is warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
4.1, 4.2, 4.7, 4.10, Part 4 (2002) and (2008).

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 (2008) would warrant a higher rating.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  It is not disputed that the 
veteran has limitation of motion of the cervical spine, and 
that there is pain on motion.  Limited motion of the cervical 
segment of the spine results in a certain level of functional 
loss.  However, there is a lack of objective medical evidence 
showing that the veteran suffers any additional measurable 
functional loss and/or limitation of motion during flare-ups 
or with use.  The examiners that have seen the veteran have 
insinuated as much.

In sum, the Board allows the veteran's claim.  The benefit-
of-the-doubt-rule has been considered in making this 
decision.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008).

Additionally, the Board has considered whether it is 
appropriate to assigned "staged ratings," in accordance 
with Fenderson, supra.  The Board finds that the medical 
evidence demonstrates consistently and throughout that the 
veteran meets the criteria for a 40 percent rating from the 
date of his claim.  Therefore, the assignment of staged 
evaluations in this case is not necessary.

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected neck disability, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2008) are not met.


ORDER

An evaluation of 40 percent for disc disease of the cervical 
spine is granted, subject to the regulations governing the 
disbursement of monetary benefits.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


